Citation Nr: 1639670	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1987 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this matter in October 2013.

In the Introduction section of the October 2013 remand, the Board noted that the record consisted of a paper claims file and an electronic paperless file with records contained in Virtual VA.  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists of only electronic records contained in Virtual VA and the Veterans Benefits Management System.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued that his PTSD renders unable to secure or follow a substantially gainful occupation.  The record reflects that the Veteran has been employed as an MRI and CT technician throughout the relevant rating period.  See, e.g., July 2014 VA PTSD examination report.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record includes a letter from C. P. Brown, Psy. D., dated in October 2014.  In the letter, Dr. Brown states that she has been treating the Veteran for PTSD since September 2014.  In correspondence dated in March 2016, the Veteran states that he continues to see Dr. Brown every other week, and provides an address for Dr. Brown.  The record does not include treatment records from Dr. Brown beyond her summary provided in the October 2014 letter, nor does it show that VA has made appropriate efforts to assist the Veteran in obtaining those records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Accordingly, the matter must be remanded so that efforts may be made to obtain treatment records from Dr. Brown from September 2014 through the present.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from C. P. Brown, Psy. D., dating from September 2014 through the present.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.


2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




